Citation Nr: 1130881	
Decision Date: 08/19/11    Archive Date: 08/29/11	

DOCKET NO.  09-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as lumbar sprain and/or strain.

2.  Entitlement to service connection for a cervical spine disability, claimed as cervical spine pain.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to September 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2004 and December 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, as well as an October 2010 decision by the Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in August 2010, at which time it was remanded for further development.  Subsequent to the Board's remand, the RO, in a rating decision of October 2010, granted a 100 percent schedular evaluation for the Veteran's service-connected posttraumatic stress disorder, effective from September 28, 2010, the date of a VA psychiatric examination.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for disabilities of the lumbar and cervical spine is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  



FINDING OF FACT

Prior to September 28, 2010, the Veteran's service-connected posttraumatic stress disorder was productive of no more than occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for service-connected posttraumatic stress disorder prior to September 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 and Part 4, Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March, April, and June 2004, as well as in February 2009.  More specifically, as the Veteran's current claim for an increased rating for service-connected posttraumatic stress disorder arises from a grant of service connection for that disability, the claim for service connection has been more than substantiated, it has been proven, thereby rendering additional 38 U.S.C.A. § 5103(a) notice no longer required, in particular, since the purpose the notice was intended to serve has been fulfilled.  See Dingess/Harmann v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartmann v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in January 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Moreover, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability; such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of December 2008, service connection and a 30 percent evaluation for posttraumatic stress disorder was granted effective from January 30, 2004, the date of receipt of the Veteran's claim for service connection.  The Veteran voiced his disagreement with the assignment of that 30 percent evaluation, with the result that, in a subsequent rating decision of October 2010, a 100 percent schedular evaluation was assigned for service-connected posttraumatic stress disorder, effective from September 28, 2010, the date of a VA psychiatric examination.  The current appeal ensued.  

In the present case, at the time of a VA psychiatric examination in April 2004, the Veteran complained of nightmares and bad dreams, as well as hypervigilance, and a startle response at loud noises.  On mental status examination, the Veteran was described as casually dressed and cooperative.  His mood was neutral, and his affect appropriate.  At the time of examination, the Veteran's speech was normal, with no appreciable problems.  His thought processes and content were within normal limits, and there was no evidence of either suicidal or homicidal ideation.  Further examination showed the Veteran to be well oriented to person, place and time.  Insight and judgment, as well as impulse control, were described as fair.  Noted at the time of examination was that the Veteran spent the majority of his time working full time, though he appeared to somewhat isolate himself.  The pertinent diagnoses noted were posttraumatic stress disorder, with a Global Assessment of Functioning Score of 50.  According to the examiner, the Veteran displayed moderate psychiatric symptoms, and was "somewhat isolated."

At the time of a subsequent private mental health evaluation conducted by a licensed clinical social worker in June 2008, the Veteran reported symptoms of avoidance and a numbing of responsiveness.  Also noted were symptoms of increased arousal, as manifested by difficulty staying asleep, explosive anger, hypervigilance, and an exaggerated startle response.  In the opinion of the evaluating social worker, the Veteran was experiencing a chronic, moderate to severe form of posttraumatic stress disorder as a result of his participation in the Vietnam War.  Reportedly, this disorder took the form of reexperiencing phenomena, avoidance behaviors, emotional numbing, and autonomic hyperactivity.  Further noted was that the Veteran's symptoms had caused him significant distress and interfered with both his social and occupational functioning.  The pertinent diagnosis noted was chronic, moderate to severe post-traumatic stress disorder with a Global Assessment of Functioning Score of 50.

On VA psychiatric examination, likewise conducted in June 2008, it was noted that the Veteran's medical records were available, and had been reviewed.  When questioned, the Veteran indicated that he had received a diagnosis of depression, and sometimes experienced trouble sleeping.  Additionally noted were problems with "night sweats," with the Veteran indicating that he typically awakened two to three times per night.  On mental status examination, the Veteran's appearance was appropriate, and his attitude cooperative.  Motor activity was described as calm, though both the Veteran's mood and affect were depressed.  According to the examiner, the Veteran's speech was within normal limits.  Perception showed no impairment, and the Veteran's thought processes and content were both intact.  At the time of examination, the Veteran displayed no suicidal or homicidal ideation, plan, or intent.  Both his orientation and memory were intact, and his concentration showed only minimal impairment due to depression.  Abstraction was described as somewhat concrete, and the Veteran's judgment was intact, though somewhat compromised by stress.  At the time of examination, the Veteran's impulse control was also intact.  

Noted at the time of examination was that the Veteran was currently receiving Social Security disability.  Further noted was that the Veteran appeared to have some difficulty with normal functioning.  According to the Veteran, he had "some symptoms" of posttraumatic stress disorder, and, as a result, no longer worked.  However, according to the examiner, from looking at the Veteran's record, his inability to work was due to numerous medical problems rather than his psychiatric difficulty.

In the opinion of the examiner, although the Veteran reported symptoms of posttraumatic stress disorder, there were a number of symptoms which he did not exhibit.  Among them were the lack of any repeated verbalizations of anxiety or fear, the lack of an unusually high level of motor tension, such as restlessness, and no reported marked autonomic hyperactivity, such as a rapid heartbeat, shortness of breath, or dizziness.  Significantly, the Veteran did not report the unrelenting hypervigilance, feeling of constantly being on edge, or concentration difficulties, commonly reported by Veterans who exhibited symptoms of posttraumatic stress disorder.  In the examiner's opinion, the Veteran's psychiatric symptomatology did not appear to be severe enough to keep him from working.  Rather, his medical problems were responsible for his unemployment.  The pertinent diagnosis noted was chronic, mild posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.

During the course of VA outpatient mental health treatment in early April 2009, the Veteran was described as awake, alert, and oriented, with good eye contact, and no abnormal mood.  His speech was of a normal rate and tone, and his thought processes were goal-directed, with no evidence of any flight of ideas or looseness of association.  The Veteran denied both suicidal and homicidal ideation, as well as auditory and visual hallucinations.  The pertinent diagnosis noted was recurrent major depression, without psychotic features.

At the time of a VA outpatient mental health reassessment in July 2010, the Veteran described problems with intense irritability, isolative behavior, and a wariness of noises.  According to the Veteran, his sleep was "intruded upon" and he could no longer watch a war movie without crying.  When further questioned, the Veteran indicated that he avoided memorials, and often thought of "the dead."  Also noted were problems with significant depression, and difficulty leaving his house.  The Veteran reported that he had given up many activities, and had to force himself to go to his grandson's birthday.  Reportedly, his limitations, which contributed to his "moving about," especially included the avoidance of attachment.  According to the Veteran, he had a "vulnerability to fighting," and was unable to tolerate provocation "without answering it."  This led to a certain "quickness to hostility," with the Veteran reporting that he had recently chased down another motorist who had offended him, which was followed by a "physical exchange."  Overall, the Veteran's history showed a longstanding posttraumatic stress disorder which related to marked threat sensitivity which the Veteran managed by avoidance or hostility.  It was this problem which led to the Veteran's isolation.  According to the examining psychologist, these same tendencies limited the Veteran's capacity to develop a career, or to compensate when his abilities "became constricted."  

At the time of a more recent VA psychiatric examination on September 28, 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran complained of significant flashbacks, as well as ongoing sleep problems, consisting of difficulty falling asleep, waking up frequently, and "bad dreams."  The Veteran further complained of a much heightened startle response to unexpected sound and noise.  Also noted was extreme hypervigilance, to the extent that the Veteran refused to deal with other people.  According to the Veteran, were a person to sit next to him, he would get up and walk away.  Further noted was that the Veteran was always scanning the immediate horizon and perimeter, and would not allow people to come close to him, much less walk up behind him.  When further questioned, the Veteran indicated that he avoided all cues and triggers which would evoke memories of his war experience.  He was extremely isolated, and did not socialize, stating that his only social acquaintance was his dog.  According to the Veteran, he avoided people and other contacts, including his immediate family.  Also noted was that the Veteran very often went from angry to enraged to depressed in a "moment."  Noted at the time of examination were extremely severe mood swings which the Veteran could not control.  According to the Veteran, he would often become depressed and angry.  Also noted were problems of extreme volatility, with the Veteran indicating that this would often occur without provocation.  According to the examiner, the Veteran displayed a significantly blunted and constricted affect, with extremely poor attentiveness to the activities of daily living, resulting in a disheveled appearance, and inattention to both grooming and hygiene.  Overall, the Veteran's symptoms indicated a severe posttraumatic stress disorder, without the capacity to maintain employment, and without the ability to maintain appropriate interpersonal relationships.  

On mental status examination, the Veteran was alert and cooperative, though dressed and groomed in a disheveled manner.  He appeared inattentive to his grooming and hygiene, which according to the examiner, appeared to be a by-product of his posttraumatic stress disorder.  Mood and affect were relatively restricted, though the Veteran did indicate that he became emotionally volatile without provocation.  The Veteran's speech was normal, and there was no evidence of perceptual impairment, nor any evidence of a thought disorder.  Thought content was appropriate, and the Veteran denied both suicidal and homicidal ideation.  At the time of examination, the Veteran was oriented to time, place and person.  Moreover, memory, concentration, abstract reasoning, judgment, impulse control, and insight were within normal limits.

When questioned, the Veteran identified his primary post military stressor as an inability to control his mood.  According to the Veteran, he often became angry and enraged, as well as depressed without provocation.  Moreover, he often went from hot to cold back to hot without any awareness of what was causing his problems.

When questioned regarding his relationships, the Veteran indicated that he had not had a relationship in over ten years.  In fact, he avoided relationships and socializing, and as a result, stayed by himself.  According to the Veteran, his only social contact was his dog.  Additionally noted was that the Veteran had no close friends, and typically "isolated," not allowing people to get close to him.  According to the examiner, the Veteran's sense of isolation was "profound" and his sense of avoidance total.  

In the opinion of the examiner, the Veteran was exhibiting severe symptoms of chronic posttraumatic stress disorder which prevented him from maintaining employment or effective socialization.  As a consequence of his condition, he experienced recurring intrusive thoughts and distressing dreams.  According to the examiner, the Veteran relived previous events by way of flashbacks, resulting in intense distress, as well as physiological reactivity upon exposure to cues which reminded him of his experiences.  The Veteran avoided thoughts and activities which were associated with his experiences, and exhibited a significantly decreased interest in participation in formerly enjoyable activities.  Further noted was that the Veteran felt detached and estranged from others, with a restricted affect, irritability, hypervigilance, and an exaggerated startle response.  The pertinent diagnosis noted was chronic, severe, posttraumatic stress disorder, with a Global Assessment of Functioning Score of 39.  In the opinion of the examiner, as a result of the Veteran's impairments, his occupational and social impairment was total.  

Pursuant to applicable law and regulation, a 30 percent evaluation for service-connected posttraumatic stress disorder is warranted where there is evidence of social and occupational impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and/or mild memory loss, such as forgetting names, directions or recent events.  

A 50 percent evaluation is warranted where there is demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and-long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing or maintaining effective work and social relationships.  

A 70 percent evaluation, under those same regulatory criteria, requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish or maintain effective relationships.  

Finally, a 100 percent evaluation requires demonstrated evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of one's close relatives, own occupation, or own name.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2010).

As is clear from the above, prior to September 28, 2010, the Veteran's posttraumatic stress disorder symptomatology more nearly approximated the criteria for a 50 percent evaluation than the 30 percent evaluation then in effect.  More specifically, while at the time of a VA psychiatric examination in April 2004, it was noted that the Veteran spent the majority of his time "working full time," it was additionally noted the Veteran tended to "somewhat isolate himself."  Moreover, according to the examiner, the Veteran displayed "moderate" psychiatric symptoms.  Significantly, at the time of examination, the Veteran was assigned a Global Assessment of Functioning Score (GAF) of 50, representative of moderate difficulty in social and occupational functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  Washington, D.C., American Psychiatric Association, 1994.  As of the time of a private mental health evaluation in June 2008, the Veteran once again reported symptoms of avoidance, as well as a numbing of responsiveness.  Also noted were problems with increased arousal and explosive anger.  According to the examiner, the Veteran was experiencing a moderate to severe form of posttraumatic stress disorder which took the form of, among other things, avoidance behavior and emotional numbing, and interfered with both his social and occupational functioning.  Once again, the Veteran was assigned a GAF Score of 50, representative of moderate social and occupational impairment. 

As of the time of the aforementioned VA outpatient psychological reassessment in July 2010, the Veteran was described as suffering from an intense irritability, as well as isolative behavior, and a wariness of noise.  His sleep was "intruded upon," and by his own admission, he avoided memorials, which often made him think of "the dead."  According to the examiner, the Veteran exhibited significant depression, and experienced such difficulty leaving his house that he had "given up activity."  His limitations, which contributed to his "moving about," included the avoidance of attachment, as well as a vulnerability to fighting.  Significantly, the Veteran was quick to hostility and unable to tolerate provocation "without answering it," with the result that he had recently chased down another motorist who offended him, leading to a "physical exchange."  According to the evaluating psychologist, the Veteran's history showed a long standing posttraumatic stress disorder with marked threat sensitivity which the Veteran managed by avoidance or hostility, thus his isolation.  

Under the circumstances, a 50 percent evaluation for service-connected posttraumatic stress disorder is warranted effective the date of the original grant of service connection, which is to say, January 30, 2004, extending up to the time of the assignment of a 100 percent schedular evaluation, that is, September 28, 2010, at which time the Veteran's psychiatric symptomatology was considered to be productive of total occupational and social impairment.  An evaluation in excess of 50 percent for the period in question is not warranted, inasmuch as, during that period, there was no evidence of suicidal ideation, or obsessional rituals which interfered with the Veteran's routine activities.  Nor was there evidence that his speech was illogical, obscure, or irrelevant, or that he suffered from near continuous panic affecting his ability to function independently, appropriately, and effectively.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has chronicled in some detail the effect of his service-connected posttraumatic stress disorder on his day-to-day existence.  While the Board does not doubt the sincerity of the Veteran's statements, various VA examiners have clearly taken into account the effect of the Veteran's posttraumatic stress disorder symptomatology on his day-to-day functioning.  Moreover, while it is true that the Veteran's psychiatric symptomatology has resulted in considerable deterioration in his ability to function in everyday life, that deterioration is not sufficient to warrant the assignment of evaluations greater than those now in effect.  Finally, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

An initial evaluation of 50 percent, but no more, for posttraumatic stress disorder prior to September 28, 2010 is granted, subject to those provisions governing the award of monetary benefits.

REMAND

In addition to the above, the Veteran in this case seeks service connection for chronic disabilities of the cervical and lumbar spine.  However, notwithstanding the aforementioned remand, there continues to exist some question as to the exact nature and etiology of those disabilities.  

More specifically, at the time of the Board's prior remand in August 2010, it was noted that the Veteran's contentions regarding his cervical and lumbar spine disabilities revolved about the multiple impacts he had reportedly experienced during a number of parachute jumps in service.  Significantly, during the course of the aforementioned hearing before a Veterans Law Judge in January 2010, the Veteran indicated that, while in service, he had participated in at least 22 parachute jumps.  Moreover, a review of the Veteran's DD-Form 214 showed that, among other awards and commendations, he had been awarded the Parachute Badge.  

Significantly, service treatment records showed that, in December 1968, while in service, the Veteran had been seen for a complaint of pain in his back of three to four weeks' duration.  According to the Veteran, his pain was located in the area of the 12th thoracic and 3rd lumbar vertebrae, though with no radiation to his lower extremities.  A physical examination conducted at the time revealed a full range of motion, as well as treatment with medication.

In January 1969, the Veteran again complained of pain in the lower part of his back, and also in his neck.  Physical examination at the time was significant for the presence of pain in the lumbar spine, though, once again, with no radiation to the lower extremities.  

At the request of the Board, and in an attempt to clarify the exact nature and etiology of his cervical and lumbar spine disabilities, the Veteran was afforded a VA orthopedic examination in September 2010.  That examination resulted in diagnoses of cervical and lumbar degenerative disc disease, as well as mild degenerative joint disease of the cervical spine, and "extensive" degenerative arthritic changes in the lumbosacral spine.  However, notwithstanding the Board's request, no opinion was offered as to the relationship, if any, between the Veteran's cervical and lumbar spine disabilities and his period of active military service.  Significantly, while in an addendum to the aforementioned VA orthopedic examination dated in February 2011, the same examiner who had conducted that examination offered his opinion that the Veteran's cervical and lumbar spine conditions were "less likely than not" the result of his military service, that opinion was apparently based on the examiner's admission that he could see no evidence of the Veteran having been treated for cervical or lumbar spine conditions during service.  However, and as noted above, the Veteran's service treatment records do, in fact, contain evidence that, while in service, the Veteran voiced complaints of and received treatment for various low back and neck-related complaints.  

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2011, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the September 2010 VA orthopedic examination and provided the February 2011 addendum opinion (or to another VA orthopedic examiner, should that examiner prove unavailable).  Following a review of the Veteran's entire claims folder, and, in particular, service treatment records showing complaints of and/or treatment for various neck and low back problems, that examiner should offer an additional opinion as to whether the Veteran's current cervical and lumbar spine pathology is at least as likely as not the result of some incident or incidents of his period of active military service (including the aforementioned parachute jumps).  All information and opinions, once obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for chronic cervical and lumbar spine disabilities.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


